DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 9-10 in the reply filed on (4-14-2022) is acknowledged.  The traversal is on the ground(s) that unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims, with the applicant pointing to MPEP § 1850 (II).  This is not found persuasive because as further stated in MPEP § 1850 (II),If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation. The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 1, & 8-10 will be examined, due to claims 1 & 8 comprising limitation required by the elected claims (i.e. claims 9-10). Consequently, claims 2-7 & 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-14-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 3) features reference characters (10a & 10b), these two reference characters are not found within the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer threads” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and  where necessary, the remaining figures must be renumbered and appropriate changes  made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1 & 9, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nikita et al. (DE-10-2010/013,544, hereinafter Nikita)Regarding claim 1, 	
A process for the preparation of an article by powder injection molding, the process comprising the steps of 
a) providing a feedstock containing a powder of a ceramic, a metal or a metal alloy dispersed in a binder,
heating the feedstock  
c) injecting the heated feedstock into a mold cavity of a mold, where it cools and hardens to the configuration of the mold cavity, 
wherein step c) is carried out under the application of vibrational energy onto the feedstock.
Nikita teaches the following:
([0052]) teaches that ceramic or metal powders are utilized for producing structures. ([0084]) teaches producing a product by injection molding from a material in a certain initial state provided by a hopper 22 through which into the interior 23 of the housing 21 of the injection unit, in which the squeezing screw 11 is mounted in rotation, a mixture 12 of the material used (material) and a binder is introduced. ([0084]) adds that the material may be powder. 
([0045]) teaches that in some cases debinding and substantial sintering occur during primary forming. ([0060]) Notes that the sintering intended is a type of thermal sintering. ([0075]) teaches that the method according to the invention ensures a gradual introduction of energy, a leveling of the temperature increase and an increase in the particle bonding forces up to the pre-sintering temperature and pre-sintering bonding force, so that the compaction and pre-sintering are generated. ([0085]) teaches that material mixture 12 is brought in the axial direction to one or more spray nozzles 13 by the rotatingly driven press screw 11, during which the mixture 12 is compressed under the pressure applied by the press screw 11.
([0011]) teaches after the primary forming via extrusion and/or injection molding process, the products are removed from the die in the form of so-called “green parts”. This is followed by the removal of binders. 
([0074]) teaches that in the area of the die recess 128, preferably two radially running pressure lines 129, 130 open out, the other end of which is connected to a respective generator 117, 118 of pulsed pressures. 644 These pressure pulses are superimposed on the pressure on the mixture 112 in the filled die recess 128 due to the die 127. ([0075]) teaches types of pressure generators.
Regarding claim 9, 	
Wherein the article is a dental implant or a dental implant abutment
Nikita teaches the following:
([0072]) teaches that as depicted in (Fig. 2) is a device 110 for producing a product, for example a dental blank 115 by pressing from a material specific initial state has a vertically or axially movable upper tool part 116 with a die 127 and a stationary tool base 114 with a die recess 128. (Claim 49) adding that dental blanks of any geometry, with or without a special machine mount, which are produced using the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 8 & 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikita, in view of Hayashi et al. (US-2009/0,029,317, Hayashi)
Regarding claim 8, 	
comprising the further step of d) subjecting the article obtained to a machining process. 
Regarding Claim 8, Nikita teaches the entirety of claim 1, including utilizing a feedstock of metal or ceramic, the feedstock is heated prior to injection molding the material into a die, where it the material allowed to pre-sintering and then cool prior to removing the newly formed article from the mold, and the newly formed article may comprise a dental blank of any geometry. Nikita is silent on details regarding further processing after molding. In analogous art for an injection molded dental blank that comprises a ceramic or metal powder, Hayashi suggests details regarding processing the article after injection molding, and in this regard Hayashi teaches the following:
([0184]) teaches that at the end of the injection molding process, the molded body thus obtained may be subjected to machining, electric discharging, laser processing, etching and so forth in order to remove burrs or to form a minute structure such as a groove or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for ceramic or metal dental blank of any geometry that comprises injection molding a ceramic or metal feedstock that is heated, and injection molded into a die where the material is allowed to pre-sintering and cool, forming a dental blank, of Nikita. By utilizing a post processing step on the dental blank after injection molding, comprising milling and/or machining, as taught by Hayashi. Highlighting, implementation of a post processing step on the dental blank after injection molding, comprising milling and/or machining allows for removing burrs or to form a minute structure such as a groove or the like, ([0185])

Regarding claim 10,
Wherein the article is a dental implant comprising an internal thread and 
an external thread, 
the internal thread being formed in step c) and 
the external thread being formed in step d).
Regarding Claim 10, Nikita teaching the same as detailed above in claim 8. Nikita is silent on details regarding the article fabricated and processing after molding. In analogous as detailed above in claim 8, Hayashi suggests details regarding processing the article after injection molding, and in this regard Hayashi teaches the following:
& b.) ([0121]) teaches that after putting a patient under anesthesia, the fixture 1 is threadedly anchored to a jawbone 50 in which a thread is cut in advance (see FIG. 2A). Then, the fixture 1 is covered with a gum 60 if necessary. ([0284]) teaches that the dental implant 10 is obtained by producing the fixture 1 and the abutment 2 in the above-described manner (see FIG. 3F). As shows, the dental implant comprises both internal and external threading. 
([0294]) teaches that the pellets were put into an injection molding machine, and injected into a mold provided in the machine and having an internal shape corresponding to an external shape of the titanium member to be produced under the molding conditions of a material
([0184]) teaches that at the end of the injection molding process, the molded body thus obtained may be subjected to machining, electric discharging, laser processing, etching and so forth in order to remove burrs or to form a minute structure such as a groove or the like.
The same rejection rationale and analysis that was used previously for claim 10, can be applied here and should be referred to for this claim as well.
                                                                    Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715